Cite as: 557 U. S. ____ (2009)                              1

                             Opinion in Chambers

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 09A194
                                   _________________


STEVEN O’BRIEN, SUPERINTENDENT, OLD COLONY
CORRECTIONAL CENTER v. MICHAEL O’LAUGHLIN
                       ON APPLICATION FOR STAY
                               [August 26, 2009]

   JUSTICE BREYER, Circuit Justice.
   This case arises on an application made to me in my
capacity as Circuit Justice. The Commonwealth of Massa
chusetts seeks a stay of the mandate or, in the alternative,
imposition of bail and other conditions on the release of
respondent. Respondent was convicted in state court for
burglary and assault offenses arising from the severe
beating of a woman in her home. On appeal, his convic
tions were reversed for insufficient evidence by the inter
mediate appellate court and then reinstated by the Su
preme Judicial Court. Respondent then filed a petition for
a writ of habeas corpus in the District Court. The District
Court denied the petition. The Court of Appeals reversed
the District Court, granted respondent’s habeas petition,
and ordered respondent’s immediate and unconditional
release. 568 F. 3d 287 (CA1 2009). The Court of Appeals
denied the Commonwealth’s motion for a stay of the man
date or, in the alternative, for the imposition of bail and
eight other conditions of release.
   The Commonwealth now applies to me for the same
relief. Respondent opposes the application for a stay.
With respect to bail and the other eight proposed condi
2                  O’BRIEN v. O’LAUGHLIN

                     Opinion in Chambers

tions of release, respondent opposes only the Common
wealth’s request for $100,000 in bail. Respondent asserts
that his family and friends will be able to raise only
$10,000 on his behalf.
   There is a presumption of release pending appeal where
a petitioner has been granted habeas relief. See Hilton v.
Braunskill, 481 U. S. 770, 774 (1987); Fed. Rule App.
Proc. 23(c); this Court’s Rule 36.3(b). However, this pre
sumption can be overcome if the traditional factors regu
lating the issuance of a stay weigh in favor of granting a
stay. These factors are: (1) whether the stay applicant has
made a strong showing that he is likely to succeed on the
merits, which, in this context, means that it is reasonably
likely that four Justices of this Court will vote to grant the
petition for writ of certiorari, and that, if they do so vote,
there is a fair prospect that a majority of the Court will
conclude that the decision below was erroneous; (2)
whether the applicant will be irreparably injured absent a
stay; (3) whether issuance of the stay will substantially
injure the other parties interested in the proceeding; and
(4) where the public interest lies. Hilton, supra, at 776;
Rostker v. Goldberg, 448 U. S. 1306, 1308 (1980) (Bren
nan, J., in chambers).
   With respect to the first factor, the Commonwealth has
not yet filed a petition for certiorari, but has indicated
what its arguments will be when it does file a petition.
Having examined the Commonwealth’s tentative argu
ments, I do not find it reasonably likely that four Justices
of this Court would vote to grant a petition for certiorari to
decide this case, or that there is a fair prospect that this
Court will reverse the decision below. The remaining
factors weigh respondent’s liberty interest in release
against the Commonwealth’s interests in continuing cus
tody and preventing respondent’s flight, as well as the
interest in preventing danger to the public. The Com
monwealth’s interest in continuing custody is strong given
                  Cite as: 557 U. S. ____ (2009)                  3

                      Opinion in Chambers

that respondent has a lengthy remaining sentence extend
ing to 2050. However, the Commonwealth has made no
showing that he poses an especial flight risk or danger to
the public. Respondent’s liberty interest in release is
particularly substantial given that it is not reasonably
likely that this Court would grant a petition for certiorari
filed by the Commonwealth. In sum, principally because
of the unlikelihood that certiorari will be granted in this
case, I do not find that the presumption in favor of release
is overcome by the traditional stay factors. I will therefore
deny the Commonwealth’s application for a stay.
   I will, however, order imposition of bail and other condi
tions of release to be determined by the District Court. As
I have said, the parties agree as to eight of the Common
wealth’s proposed conditions of release. The bail imposed
must be a practicable amount that respondent can rea
sonably be expected to raise. Absent further order from
this Court or the undersigned, the conditions and bail
determined by the District Court shall remain in effect
until the deadline for filing a petition for certiorari has
passed or, if such a petition is filed, until final resolution
of the case by this Court. See this Court’s Rule 36.4.
   Accordingly, the application for a stay is denied. The
stay issued on August 24, 2009, is hereby vacated.

                                                   It is so ordered.